483 So.2d 56 (1986)
Richard KRAFT, Appellant,
v.
BECHTEL POWER CORPORATION, Appellee.
No. 85-790.
District Court of Appeal of Florida, Third District.
January 28, 1986.
Rehearing Denied March 3, 1986.
Butler & Pettit and Charles Pettit, Fort Lauderdale, for appellant.
Muller, Mintz, Kornreich, Caldwell, Casey, Crosland & Bramnick and David Kornreich, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
Assuming arguendo that the plaintiff's diabetes was a "handicap" under section 760.10(1)(a), Florida Statutes (1983), which forbids an employer from discriminating on such a basis, see School Board of Pinellas County v. Rateau, 449 So.2d 839 (Fla. 1st DCA 1984); but cf. Jasany v. United States Postal Service, 755 F.2d 1244 (6th Cir.1985), it was conclusively demonstrated that his exclusion from sensitive and dangerous duties at the Turkey Point nuclear power plant was based upon the fact that his condition rendered him unable to meet a "bona fide occupational qualification reasonably necessary for the performance of the particular employment." § 760.10(8)(a), Fla. Stat. (1983); School Board of Pinellas County v. Rateau, supra. Accordingly, the summary judgment for the defendant employer is
Affirmed.